Order entered March 17, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00244-CV

                           DELORIS PHILLIPS, Appellant

                                           V.

               TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-14-06421-B

                                       ORDER
      We DENY appellant’s March 3, 2015 motion to supplement the record on appeal.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE